18-50608-cag Doc#521 Filed 06/27/19 Entered 06/27/19 10:40:44 Main Document Pg 1 of
                                         3


  Form 210A (10/06)
                                    United States Bankruptcy Court
                                 Western District Of Texas (San Antonio)

            In re:              Eden Home, Inc.,
            Case No.            18-50608-cag


                         NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY


  A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
  hereby gives evidence and notice pursuant to Rule 3001(e)(1), Fed. R. Bankr. P., of the transfer, other
  than for security, of the claim referenced in this evidence and notice.


  Name of Transferee:                                                   Name of Transferor:
   Fair Harbor Capital, LLC                                              Southern Cross Ambulance
   As assignee of Southern Cross Ambulance


  Name and Address where notices to transferee                          Court Claim # (if known): none
  should be sent:                                                               Amount of Claim: $819.58
                                                                                Date Claim Filed:
         Fair Harbor Capital, LLC                                                 Name and Address of Transferor:
         Ansonia Finance Station
         PO Box 237037                                                                      Southern Cross Ambulance
         New York, NY 10023                                                                 PO Box 311295
                                                                                            New Braunfels, TX 78131

  Phone: ___212 967 4035________________                                          Phone:
  Last Four Digits of Acct #: ____n/a________                                     Last Four Digits of Acct. #: ___n/a____


  Name and Address where transferee payments
  should be sent (if different from above):


  Phone: ________n/a____________________
  Last Four Digits of Acct #: _____n/a_______



  I declare under penalty of perjury that the information provided in this notice is true and correct to the
  best of my knowledge and belief.

  By:________/s/Fredric Glass__________________________ Date:____June 27, 2019__________
         Transferee/Transferee’s Agent
  Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
18-50608-cag Doc#521 Filed 06/27/19 Entered 06/27/19 10:40:44 Main Document Pg 2 of
                                         3


                                  United States Bankruptcy Court
                               Western District Of Texas (San Antonio)

           In re:             Eden Home, Inc.,
           Case No.           18-50608-cag


                       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY


  Claim No. none (if known)
  was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the alleged transferor. As evidence of
  the transfer of claim, the transferee filed a Transfer of Claim Other than for Security in the clerk’s office of
  this court on June 27, 2019.


  Name of Transferee:                                               Name of Alleged Transferor:
   Fair Harbor Capital, LLC                                          Southern Cross Ambulance
  as assignee of Southern Cross Ambulance


         Fair Harbor Capital, LLC                                             Name and Address of Alleged
         Ansonia Finance Station                                              Transferor:
         PO Box 237037
         New York, NY 10023                                                            Southern Cross Ambulance
                                                                                       PO Box 311295
                                                                                       New Braunfels, TX 78131




                                ~DEADLINE TO OBJECT TO TRANSFER~

  The transferor of claim named above is advised the this Notice of Transfer of Claim Other than for Security has been
  filed in the clerk’s office of this court as evidence of the transfer. Objection must be filed with the court within twenty
  (20) days of the mailing of this notice. If no objection is timely received by the court, the transferee will be substituted
  as the original claimant without further order of the court.

  Date:_________________                                                               ____________________________
                                                                                       Clerk of the Court
18-50608-cag Doc#521 Filed 06/27/19 Entered 06/27/19 10:40:44 Main Document Pg 3 of
                                         3
